Exhibit 12 FORD MOTOR COMPANY AND SUBSIDIARIES CALCULATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (a) (in millions) First Nine Months 2007 2006 2005 2004 2003 2002 Earnings Income before income taxes and cumulative effects of changes in accounting principles (b) $ 726 $ (15,074 ) $ 1,054 $ 4,087 $ 893 $ 4,021 Less: Equity in net (income)/loss of affiliates included in income before income taxes (282 ) (426 ) (303 ) (240 ) (155 ) 137 Adjusted income 444 (15,500 ) 751 3,847 738 4,158 Adjusted fixed charges (c) 8,687 9,321 9,091 9,136 9,996 10,977 Earnings $ 9,131 $ (6,179 ) $ 9,842 $ 12,983 $ 10,734 $ 15,135 Combined Fixed Charges and Preferred Stock Dividends Interest expense (d) $ 8,246 $ 8,841 $ 8,484 $ 8,528 $ 9,235 $ 10,128 Interest portion of rental expense (e) 266 329 514 565 524 448 Preferred Stock dividend requirements of majority-owned subsidiaries and trusts — 190 353 Fixed charges 8,512 9,170 8,998 9,093 9,949 10,929 Ford Preferred Stock dividend requirements (f) — 22 Total combined fixed charges and Preferred Stock dividends $ 8,512 $ 9,170 $ 8,998 $ 9,093 $ 9,949 $ 10,951 Ratios Ratio of earnings to fixed charges 1.1 (g ) 1.1 1.4 1.1 1.4 Ratio of earnings to combined fixed charges and Preferred Stock dividends 1.1 (g ) 1.1 1.4 1.1 1.4 (a) Discontinued operations are excluded from all amounts. (b) Income before taxes includes equity income from unconsolidated subsidiaries. (c) Fixed charges, as shown above, adjusted to exclude capitalized interest, and to include dividends from unconsolidated subsidiaries as well as amortization of capitalized interest.(Capitalized interest (in millions): 2007 YTD— $36; 2006— $58; 2005— $67; 2004 — $57; 2003—$63; 2002 — $46). (d) Includes interest, as defined on our income statement, plus capitalized interest. (e) One-third of all rental expense is deemed to be interest. (f) Preferred Stock dividend requirements were increased to an amount representing the pre-tax earnings which would be required to cover such dividend requirements based on our effective income tax rates. (g) Earnings for 2006 were inadequate to cover fixed charges by $15.3 billion. 47
